Citation Nr: 0739390	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-35 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for generalized arthritis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema.  

3.  Entitlement to service connection for heart disease.  

4.  What evaluation is warranted for a right wrist fracture 
residuals with posttraumatic arthritis from May 6, 2003?  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970, and from June 1971 to April 1978.  He also performed 
reserve service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2004 
and February 2005 issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In the April 2004 rating decision, service connection was 
awarded for right wrist fracture residuals, and a 10 percent 
rating was assigned, effective on May 6, 2003.  As the 
veteran has perfected an appeal to this initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  

The record raises the issue of entitlement to helpless child 
benefits.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against 
finding that the veteran has generalized arthritis which is 
either related to service or to a service-connected 
disability, or which was manifested to a compensable degree 
within one year following separation from active duty.

2.  Neither chronic obstructive pulmonary disease (COPD) nor 
emphysema was demonstrated during the veteran's active 
military service, or until decades thereafter, and neither is 
shown to be related to service.

3.  Heart disease was not demonstrated in-service, it was not 
demonstrated to a compensably disabling degree within one 
year following the veteran's separation from active duty, and 
a current cardiovascular disability is not shown to be 
related to service.

4.  In-service cigarette smoking cannot provide a basis on 
which to grant service connection for either COPD, emphysema, 
or heart disease disabilities.

5.  From May 6, 2003, the medical evidence does not show 
ankylosis of the right wrist.


CONCLUSIONS OF LAW

1.  Generalized arthritis was not incurred in or aggravated 
by active service, it is not proximately due to or the result 
of service-connected disorder, and such a disorder may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

2.  Neither COPD nor emphysema was incurred or aggravated 
while on active duty.  38 U.S.C.A. §§ 1103, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.300, 3.303 (2007).

3.  Heart disease was not incurred in or aggravated by active 
military service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1103, 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.300, 3.303, 3.304, 3.307, 3.309 
(2007).

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for right wrist fracture residuals with 
posttraumatic arthritis from May 6, 2003, have not been met. 
 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes (Code) 5010, 5214, 5215 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2003 and 
October 2004 correspondence and a July 2004 statement of the 
case (SOC) of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
March 2006 correspondence provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
respective initial decisions, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The claimant was provided 
the opportunity to present pertinent evidence.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

Factual Background

Service medical records from the appellant's active duty 
service are negative for complaints, treatment, or diagnosis 
of either heart disease, respiratory conditions, or 
generalized arthritis.  

The service medical records do reveal that the veteran 
fractured his right wrist during basic training in 1967.  A 
February 1967 treatment record includes a finding of 
questionable rheumatoid arthritis.  Another February 1967 
treatment record shows complaints of numerous intermittent 
arthralgia joint pains in the fingers, ankles, and wrists.  
March 1967 X-ray findings showed right wrist arthritis.  

Both a June 1971 enlistment examination report and a January 
1978 separation examination report showed negative chest X-
ray findings.  A Report of Medical History dated in January 
1978 noted degenerative osteoarthritis related to the right 
wrist fracture.  

A March 1977 flight physical diagnosed intermittent 
polyarthralgia, but it did not diagnose generalized 
arthritis.

An AF Form 1226, Pulmonary Function Studies, dated in 
September 1987, shows mild obstructive ventilatory deficit.  
A 25-year history of smoking was reported.  

An October 1991 reserve physical examination revealed normal 
lungs, and no evidence of either generalized arthritis, or 
heart disease.

A February 1998 private operative report shows that the 
veteran underwent right wrist carpal tunnel surgery.

A May 1998 private X-ray report includes findings of mild 
emphysema and calcified granuloma right lower lobe.

A June 1998 private medical record notes a history of heart 
problems.  The veteran was noted to have had three myocardial 
infarctions, the last being in 1995, the first two occurring 
within a month of each other about one and half years 
earlier.  

A March 2000 private discharge summary includes diagnoses of 
chronic obstructive pulmonary disease (COPD), coronary artery 
disease, and tobacco abuse.

A March 2000 private medical record shows a diagnosis of 
coronary artery disease, with a history of myocardial 
infarctions in 1992 and 1994.  

A March 2000 private X-ray report shows findings reflective 
of cervical spine degenerated intervertebral disc and 
osteoarthritis.  

A 2001 private chest X-ray report includes diagnoses of 
emphysema, prior granulomatous disease, and atherosclerotic 
disease.  

A February 2003 discharge summary from Conway Hospital 
includes diagnoses of multifactorial respiratory failure, 
COPD, tobacco abuse, and coronary artery disease.

In October 2003, a private physician reported that the 
appellant had been hospitalized for a myocardial infarction 
in November 1992.

The report of a VA orthopedic examination conducted in March 
2004 shows that the veteran complained of right wrist-related 
symtomatology, including pain, loss of twisting motion, and 
the being unable to lift more than 20 pounds.  He also 
complained of neck pain, which he claimed was due to his 
wrist problems.  A history of right wrist carpal tunnel 
syndrome was also reported.  Wrist motion testing showed 
palmar flexion and dorsiflexion from 0 to 40 degrees (both 
with pain), ulnar deviation from 0 to 20 degrees, and radial 
deviation from 0 to 10 degrees.  An addendum noted that 
examination did not reveal any limitations due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  The diagnosis was posttraumatic right wrist changes 
with nonunion fracture of the scaphoid and avascular necrosis 
of the proximal fragment.  Abundant secondary osteoarthritic 
changes were also noted.  

The veteran was granted service connection for his right 
wrist disability by a RO decision in April 2004 and was 
granted a 10 percent evaluation effective May 6, 2003.   The 
10 percent evaluation has remained in effect since.

Review of a September 2004 VA Form 21-4138 shows that the 
veteran essentially claimed that his addiction to smoking 
(which began during his military service), has caused him to 
develop heart disease, COPD, and emphysema.  

The Board observes that the veteran has also claimed that his 
claimed heart disease was due to exposure to chemical 
herbicide agents used in Vietnam.  See VA Form 9, received in 
August 2005.  

The report of a September 2005 VA orthopedic examination 
shows that the physician who conducted the above-discussed 
March 2004 VA examination commented that the only change was 
that the veteran complained of constant right wrist pain.  
The veteran was also noted to be status post cervical fusion.  
Examination of the right wrist motion in all planes of 
movement, albeit painful motion.  The examiner referred to 
1977 inservice medical findings of intermittent arthralgias.  
He commented that the veteran made no complaints of 
generalized polyarthralgias.  The veteran did report right 
upper extremity pain, which was noted by the examiner to be 
more likely than not secondary to the right wrist.  The right 
wrist was reported not to be ankylosed.  The examiner further 
opined that he saw no indication of polyarthritis-related 
complaints on examination or by history.  The veteran was 
noted to likely have right elbow and right shoulder 
tendonitis secondary to his right wrist arthritis, but not 
arthritis, and certainly not inflammatory arthritis.  None of 
the veteran's joints were noted to show additional 
limitations brought about by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  X-ray findings 
included inferior spurring of the left distal clavicle, 
minimal osteoarthritic changes of the right acromioclavicular 
joint, and severe osteoarthritis of the radiocarpal and 
carpal joints of the right wrist.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain enumerated disorders, to include arthritis and 
cardiovascular disease, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year following separation from active duty.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury, shall be service connected.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder, which is proximately due to, or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.

As to the veteran's contention that his claimed COPD, 
emphysema, and heart disease is, in essence, attributable to 
his in-service cigarette smoking, the Internal Revenue 
Service Restructuring and Reform Act, codified at 38 U.S.C.A. 
§ 1103, is the applicable provision of law.  This statute 
prohibits service connection for disability or death as a 
result of disease or injury attributable to the use of 
tobacco products during a veteran's active service.  By its 
terms, 38 U.S.C.A. § 1103 is applicable only to claims filed 
after June 9, 1998.  See 38 C.F.R. § 3.300.  In this case, 
the veteran filed his claim in 2004.  Service connection on 
the basis of tobacco use in service is therefore precluded as 
a matter of law, and the Board has no legal authority to find 
otherwise.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

The veteran's service-connected right wrist disability is 
rated 10 percent disabling pursuant to Diagnostic Codes 
(Codes) 5010-5215.  Traumatic arthritis is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  Under 
38 C.F.R. § 4.71a, Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a.  For limitation of motion of the 
major wrist (the veteran is right handed), a 30 percent 
rating is warranted for favorable ankylosis in 20 to 30 
degrees dorsiflexion.  38 C.F.R. § 4.71a, Code 5214 (2007).  
In the absence of ankylosis, the highest rating available for 
limitation of motion of the wrist is 10 percent.  38 C.F.R. 
§ 4.71a, Code 5215 (2007).

Analysis

Service Connection

Generalized Arthritis

The appellant contends that he has a generalized arthritic 
disorder secondary to his service-connected right wrist 
disability.  See VA Form 21-526, received in May 2003.  Where 
the determinative issue involves causation or a medical 
diagnosis, however, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does 
not meet this burden by merely presenting his opinion because 
he is not a medical health professional and his opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Review of the medical evidence of record reveals that the 
appellant has repeatedly complained of pain in various 
joints.  Multiple radiographic examinations of various joints 
since his service separation have, however, failed to provide 
evidence of any generalized arthritis.  For example, though 
in March 2004 a VA examiner reported abundant secondary 
osteoarthritic changes in the right wrist, this same VA 
physician, in September 2005, opined that following 
examination of the veteran no indication of polyarthritis-
related complaints was shown.  

The appellant's post-service medical treatment records, both 
private and VA, do not include any medical evidence 
confirming the existence of any generalized arthritis.  

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328 (1997).  That said, the evidence does not demonstrate 
the appellant carries a diagnosis of any disorder involving 
generalized arthritis.  As such, there is no basis on the 
current record to grant service connection for the claimed 
multiple joint arthritis.

Furthermore, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

There is no competent medical evidence to the contrary.  No 
competent medical evidence of record demonstrates that the 
appellant's claimed joint problems are clinically 
ascertainable.  There is no clinical evidence of record 
demonstrating that the veteran has been diagnosed with any 
generalized arthritis.  

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has arthritis 
in multiple joints as a result of his service and, 
specifically, due to his service-connected right wrist 
disorder.  To the extent that his statements represent 
evidence of continuity of symptomatology, the appellant's 
statements, without more, are not competent evidence of a 
diagnosis of any arthritis, and they do not establish a nexus 
between any medical condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  Espiritu.  The appellant has not shown that he 
has the requisite competence, and, accordingly, his claim for 
service connection for generalized arthritis is not 
plausible.

Thus, the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

COPD and Emphysema

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  As COPD and emphysema have both been diagnosed, 
this requirement is met.

The further requirements needed to be satisfied are:  
Evidence of disease in service and competent evidence of a 
nexus between the current disability and the disease in 
service.  In this case, the active duty service medical 
records are negative for complaints, treatment, or diagnosis 
of a chronic respiratory condition.  Further, and of 
significant note, no medical professional has linked any 
current respiratory disability to the veteran's military 
service.

The veteran's statements, as well as the arguments presented 
on his behalf by his representative, relating his 
respiratory-related problems to service are not competent 
evidence since, as laypersons, they lack the 
training/expertise to provide a competent opinion in the 
matter of medical etiology.  Espiritu.  

While the veteran has asserted that his claimed respiratory 
disorders may have been due to his exposure to herbicide 
agents in Vietnam, neither COPD and emphysema is listed as a 
disease entitled to presumptive service connection under 
38 C.F.R. § 3.309(e), and no competent evidence has been 
presented to support this theory.  

Without competent evidence that the veteran has a chronic 
respiratory disability which is related to service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  Essentially, the medical 
evidence of record preponderates against finding a causal 
connection between service and any currently diagnosed COPD 
and emphysema.  Hence, service connection must be denied.



Heart Disease

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met in light of the veteran's medical history 
detailed above.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's service medical 
records are silent for cardiovascular-related abnormal 
findings or diagnoses.  The earliest competent evidence of 
such pathology of record is in approximately 1993 (myocardial 
infarction) and 2000 (coronary artery disease), i.e., about 
15 years after separation from active duty.  There is no 
medical evidence showing a continuity of symptoms between 
service separation from active duty and 1993.  The Board 
notes that such a lapse of time between separation from 
active duty in 1978 and the earliest documentation of current 
disability (1993) is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Thus, heart disease may not be presumed to 
have been incurred in service.  See 38 C.F.R. §§ 3.307, 
3.309.  

Most significantly, the record is devoid of any medical 
opinion which relates the claimed heart disease to service or 
to any event therein.  The veteran has also argued that the 
claimed disorder is related to service, and specifically to 
herbicide exposure.  No clinical support, however, is offered 
for this position.  Also, the applicable regulation, 
38 C.F.R. § 3.309(e), does not include heart disease as a 
disease subject to presumptive service connection.  As a 
layperson, the veteran is not competent to opine regarding 
the etiology of a disease or disability.  Espiritu.  The 
preponderance of the evidence is against the claim.  

Accordingly, the claim is denied.


Increased Rating

Right Wrist Disability

The evidence shows that a rating in excess of 10 percent is 
not warranted for the service-connected right wrist disorder 
under 38 C.F.R. § 4.71a, Code 5215.  Hence, the Board 
concludes that the 10 percent evaluation fully contemplates 
the level of disability due to the veteran's service-
connected disability since May 6, 2003.  

In this regard the evidence of record, to include the VA 
orthopedic examination reports dated in March 2004 and 
September 2005, shows that the veteran's right wrist, his 
major wrist, is not ankylosed.  While the Board acknowledges 
the veteran's complaints of pain and has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.59 as interpreted in 
DeLuca, there is no competent evidence upon which to assign a 
rating higher than 10 percent based on limitation of motion 
due to any functional loss.

As such, the preponderance of the evidence is against a 
rating in excess of 10 percent for the service-connected 
right wrist disability for any time since May 6, 2003, and 
the claim is denied.  

The Board has also considered whether the veteran is entitled 
to "staged" ratings as prescribed by the Court in 
Fenderson.  However, at no time since May 6, 2003, has his 
right wrist disorder been shown to be disabling to a degree 
warranting a rating in excess of 10 percent.  

In denying an increased rating for this disorder, the Board 
notes that the 10 percent rating currently in effect is the 
maximum allowable rating short of a clinical presentation of 
ankylosis.  Therefore, the Board need not discuss the impact 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign a higher disability evaluation for the service-
connected right wrist disability.  

Therefore, the Board finds that the preponderance of the 
evidence of record indicates that the veteran is currently 
properly rated as 10 percent disabled for his service-
connected right wrist disorder.

Thus, the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for generalized arthritis 
is denied.

Entitlement to service connection for COPD and emphysema is 
denied.

Entitlement to service connection for heart disease is 
denied.

A rating in excess of 10 percent for the service-connected 
right wrist fracture residuals with posttraumatic arthritis, 
at any time since May 6, 2003, is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


